brighthouserelocation_image2.gif [brighthouserelocation_image2.gif]








Exhibit 10.1










































Blue Relocation Policy


Salary Grades 14 & Above
















Revised October 2018



--------------------------------------------------------------------------------


brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


Table of Contents
I.INTRODUCTION    4
II.ELIGIBILITY    4
III.BENEFIT HIGHLIGHTS    4
IV.CONDITIONS    5
a.Benefits Must be Used Within 1 Year of Relocation    5
b.Repayment Agreement    5
c.Cooperation with SIRVA    6
V.EXPENSE REIMBURSEMENT – GENERAL    7
VI.DEPARTURE SERVICES AND HOME SALE ASSISTANCE    8
a.Home Marketing Assistance    8
i.Broker Market Analysis    8
b.Home Sale Assistance    9
i.Homes Eligible for Home Sale Assistance    10
ii.Homes Not Eligible for Home Sale Assistance    11
iii.Inspections and Repairs    12
iv.Acquisition of the Home    13
v.Equity Advance    15
vi.Cooperative Apartment    15
vii.Loss-on-Sale    15
c.Participation Bonus    16
i.Coordination of Home Sale Assistance with Participation Bonus    16
VII.DESTINATION SERVICES    16
a.Home Finding Assistance    16
b.House-Hunting Trip    17
c.Temporary Housing Assistance    18
d.Miscellaneous Allowance    18
e.Home Purchase Assistance    19
f.Rental Assistance    20
i.Rental Home Finding Trip    21
ii.Lease Cancellation Payment    22
g.Transportation and/or Storage of Your Household Goods    22
i.Authorized Charges    23
ii.Brighthouse Services, LLC will not pay for the following:    24
iii.Replacement Value Protection of Household Goods    24





--------------------------------------------------------------------------------

brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


h.Automobile Shipping    25
i.Moving Day and Final Trip    25
j.Career Assistance Services    26
k.Community Assistance Services    26
VIII.TAXES    27
IX.CONDITIONS FOR RECEIVING BENEFITS    29
X.CLAIMS AND APPEAL PROCEDURES    30
XI.EXCLUSION OF PAYMENTS FOR PURPOSES OF BENEFITS OR STATUTORY SEVERANCE    31









--------------------------------------------------------------------------------


brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


BRIGHTHOUSE SERVICES, LLC BLUE RELOCATION POLICY


I.INTRODUCTION
Brighthouse Services, LLC has contracted with SIRVA to administer its relocation
benefits. This Relocation Policy (the “Policy”) is effective as of January 1,
2018. The Policy is not intended to be an expressed or implied contract, nor is
it intended to otherwise create any legally enforceable obligations on the part
of Brighthouse Services, LLC or any of its affiliated entities. This Policy
supersedes and replaces all previous policies, practices and guidelines
regarding domestic relocation within the United States for those individuals to
which it applies. Brighthouse Services, LLC reserves the right to add to, modify
or delete provisions of this Policy at any time without advance notice to
employees who are subject to this Policy. Modifications can be made for any
reason at the discretion of Brighthouse Services, LLC or the administrator,
including changes to reflect Brighthouse Services, LLC’s changing business
objectives or otherwise as required by local laws and regulations. Brighthouse
Services, LLC will make all determinations regarding eligibility for and amount
of benefits or payments under this program, in its sole discretion, and its
interpretation of this Policy will be final and binding.
II.    ELIGIBILITY
To be eligible for this Policy you must meet the following criteria:
◦
You are a full-time, salaried Brighthouse Services, LLC employee or a new hire
scheduled to be a full-time, salaried Brighthouse Services, LLC employee, at
Grade 14 or above.

◦
You have received a letter from Brighthouse Services, LLC requesting that you
relocate and stating that you are entitled to the benefits provided under this
Policy. Employee-initiated relocations are NOT eligible for relocation benefits.

◦
The distance between your former residence and your new job site must be at
least 50 miles greater than the distance between your former residence and your
former job site.

Relocation assistance is provided to you and your family members who permanently
reside with you, are relocating with you, and who will reside with you in the
new location. If your spouse or domestic partner is also a Brighthouse Services,
LLC employee being transferred, only one set of relocation benefits will be
provided.
III.    BENEFIT HIGHLIGHTS
The following benefits are available under this Policy:
◦
Assistance from SIRVA with selling your home and buying or leasing a new one.




--------------------------------------------------------------------------------

Brighthouse Services, LLC Blue Relocation Policy         4 | Page

--------------------------------------------------------------------------------

brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


◦
A Loss-on-Sale payment up to $50,000 to assist you with a financial loss you may
incur on the sale of your home.

The various types of expense reimbursements and assistance from SIRVA available
under this Policy are listed below as either Departure Services (related to
selling your home) or Destination Services (relating to buying a home and
transitioning to the new home).
The benefits listed above are only an outline of the types of benefits provided
under this Policy. For more information regarding a specific benefit, including
limitations and conditions, please see the full description of each benefit in
the applicable sections of this Policy which follow.
IV.    CONDITIONS
a.
Benefits Must be Used Within 1 Year of Relocation

All events necessary for receiving relocation benefits under this Policy,
including (if necessary) the submission of forms, must be completed within one
year of the date your new address is entered into the Human Resources system of
record. For example, if your household goods have not been transported to your
new home within one year of the date that your new address was entered into the
Human Resources system of record, Brighthouse Services, LLC will not pay for the
cost of transporting your household goods. If you have not submitted the
necessary HUD-1 form or Settlement Statement to SIRVA within one year of the
date that your new address is entered into the Human Resources system of record,
Brighthouse Services, LLC will not reimburse you for any Loss-on-Sale that you
incur. Please consult with your SIRVA Relocation Consultant if you have any
questions regarding the one-year deadline.


b.
Repayment Agreement

The costs that Brighthouse Services, LLC will incur because of this move are
extensive. For this reason, and to be sure you are committed to the new
position, we require that you sign a Repayment Agreement. The Repayment
Agreement stipulates that you will repay costs* incurred by Brighthouse
Services, LLC on your behalf if you leave within two years of the date your new
address is entered into the Human Resources system of record, based on the chart
below.
0 – 180 days
100%
181 – 365 days
75%
366 – 545 days
50%
546 – 730 days
25%

*If you repay these costs in the same calendar year you received payment, you
are responsible for repaying only the actual costs incurred. If you repay these
costs in a year



--------------------------------------------------------------------------------

Brighthouse Services, LLC Blue Relocation Policy         5 | Page

--------------------------------------------------------------------------------

brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


after the year that you received payment, you are responsible for repayment of
the actual costs plus any associated taxes that were withheld by the company.
These costs include home marketing and sale assistance, home finding and
purchase assistance or rental assistance, household good transportation,
temporary housing, among other benefits. Repayment is required for the following
reasons: 1) you voluntarily terminate employment with Brighthouse Services, LLC;
2) Brighthouse Services, LLC terminates your employment because you engaged in a
serious infraction of Brighthouse Services, LLC policy, theft of Brighthouse
Services, LLC property or services or other dishonest conduct, or conduct
otherwise injurious to the interests of Brighthouse Services, LLC, or because
you demonstrated unacceptable lateness or absenteeism; or 3) you voluntarily
transfer your employment to another position or function within Brighthouse
Services, LLC that either is not at the new location or is materially different
from the position or function for which you were transferred to the new
location. The Repayment Agreement must be signed and returned to Brighthouse
Services, LLC prior to implementing any relocation services.
c.
Cooperation with SIRVA

Your cooperation with SIRVA throughout the process will help ensure that your
move is handled with the least inconvenience possible. Accordingly, please
comply with all timelines spelled out in this Policy and in the instructions you
receive from SIRVA. Failing to comply with the terms of this Policy or with
SIRVA’s instructions may jeopardize your eligibility for benefits under this
Policy.
As part of your cooperation with SIRVA, Brighthouse Services, LLC requires that
you:
◦
Refrain from contacting a real estate broker or listing your home with an agent.
SIRVA will recommend pre-qualified brokers who are trained and experienced in
corporate relocation transactions. They will recommend brokers for both selling
your current home and purchasing a home in the destination location.

◦
Accurately complete all required disclosure materials. Real estate transactions
are governed by laws and regulations designed to protect the interests of both
sellers and buyers. Every home seller has certain duties and obligations to a
buyer, including full disclosure of all pertinent information about the
condition of the home and its surroundings.

In this regard, you can protect both yourself and Brighthouse Services, LLC from
potential litigation by the timely and thorough completion of all forms and
documents pertaining to the condition of the property. It is not the intent of
Brighthouse Services, LLC to relieve you of your duties and obligations relating
to full disclosure. You will be asked to complete property disclosure forms for
the real



--------------------------------------------------------------------------------

Brighthouse Services, LLC Blue Relocation Policy         6 | Page

--------------------------------------------------------------------------------

brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


estate agent and for SIRVA. You must complete and return these forms at the
beginning of the listing period.
◦
DO NOT sign anything or accept any monies as this may affect the taxability of
Home Sale Assistance described in the Home Sale Assistance section, should you
receive an offer on the sale of your home. Simply contact your SIRVA Relocation
Consultant and he or she will instruct you on how to proceed. SIRVA ensures that
you will have after-hours access to your SIRVA Relocation Consultant or a
designated representative at all times.

◦
Retain receipts and other documentation to verify relocation expenses and to
support payments made to you by Brighthouse Services, LLC. You must submit
expense reports and required receipts (scanned receipts are acceptable) within
60 days of the incurred expense.

V.    EXPENSE REIMBURSEMENT – GENERAL
Most standard expenses involved in relocation are covered under this Policy via
a direct payment to a supplier, through a lump sum payment, or by reimbursement
of relocation expense reports that you submit. Reimbursements will be made under
this Policy only after an expense is incurred, and only if a reimbursement
request and proper documentation is submitted within 60 days after the expense
is incurred (unless the terms of this Policy specifically provide otherwise in a
particular case). You must submit your out-of-pocket costs to SIRVA, either
online or on a Relocation Expense Report form. It is very important that the
expenses submitted are strictly related to the relocation and does not include
other business expenses. Relocation expenses and travel should not be paid with
a Brighthouse Services, LLC corporate credit card.
Your SIRVA Relocation Consultant will provide you with instructions for
completing these forms online and can also provide you with a hard copy of the
Relocation Expense Report for your convenience. It is also important that you
retain records and submit original receipts, or scans of original receipts. If
you choose to submit your expenses via a Relocation Expense Report, rather than
through SIRVA’s password protected website, you must submit original receipts to
SIRVA.
Once you have submitted all the documents required for reimbursement,
Brighthouse Services, LLC will reimburse the expense as soon as practicable, but
not later than the last day of the calendar year following the calendar year in
which the expense was incurred. Please see the Taxes section for a list of
expenses that Brighthouse Services, LLC will reimburse upon receipt of the
proper documentation.
Unless another specific deadline for payment is specified below, allowances
under this Policy that do not require the submission of a request for
reimbursement and



--------------------------------------------------------------------------------

Brighthouse Services, LLC Blue Relocation Policy         7 | Page

--------------------------------------------------------------------------------

brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


accompanying receipts will be paid by Brighthouse Services, LLC no later than
March 1 following the calendar year in which you signed your Repayment
Agreement. Please see the Taxes section for a list of available Brighthouse
Services, LLC -paid allowances under this Policy that do not require the
submission of receipts.
VI.    DEPARTURE SERVICES AND HOME SALE ASSISTANCE
The sale of your home at a reasonable price and within the shortest amount of
time is probably one of your main concerns. Brighthouse Services, LLC wants to
help you accomplish this goal, as it benefits both Brighthouse Services, LLC and
you by expediting your relocation and keeping costs to a minimum. If you are a
homeowner, Brighthouse Services, LLC offers a comprehensive program through
SIRVA to assist in marketing and coordinating the sale of your residence to a
qualified buyer. Through Home Sale Assistance, Brighthouse Services, LLC will
pay those expenses associated with selling and closing your home that it deems
to be reasonable and customary.
a.
Home Marketing Assistance

To ensure the highest level of service in the most cost-effective manner, you
must NOT enter into any binding listing agreements with brokers before
contacting your SIRVA Relocation Consultant and you must fully participate in
the marketing plan.
Brighthouse Services, LLC will provide you with professional assistance on how
to market your home to ensure optimum success. Do not contact a real estate
agent or broker before talking to your SIRVA Counselor. Your SIRVA Relocation
Consultant will recommend a broker that is experienced in working on corporate
relocation transactions and the specific requirements of these transactions.
Furthermore, recommended brokers will have a proven track record of market
knowledge and sales success, as well as familiarity with SIRVA’s service
standards.
SIRVA requires its brokers to meet the following standards:
◦
Brokerage must have a relocation department or proven relocation-related
experience.

◦
Real estate firm must have no interest (actual or contemplated) in Brighthouse
Services, LLC, departure property, or home to be purchased, including any
business or family relationship with the owners of the properties.

◦
Broker must have a proven track record in the selling community. SIRVA tracks
list price to sales price ratio, number of current listings, and number of
recent sales.

i.
Broker Market Analysis

Your SIRVA Relocation Consultant will contact two qualified brokers in your area
and ask them to complete a Broker’s Market Analysis (BMA) on your home, which
will include suggested marketing conditions, competing listing information, and



--------------------------------------------------------------------------------

Brighthouse Services, LLC Blue Relocation Policy         8 | Page

--------------------------------------------------------------------------------

brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


recent sales in the neighborhood. Based on the data they gather and their
knowledge of the marketplace, they will provide a most likely sales price.
Your SIRVA Relocation Consultant will review and analyze the market data
contained in the BMAs to help you formulate a competitive list price and
marketing strategy to achieve the highest possible sales price within a
reasonable timeframe. If the recommended list prices indicated by the BMAs are
not within 5% of each other, a third one will be ordered and the two closest
values will be used to formulate listing and marketing strategies.
You and your SIRVA Relocation Consultant will work with the selected agent to
list and market your home and identify potential buyers. You will receive
continuous feedback and updates on marketing activity throughout the process.
In addition to ensuring top-of-the-line service delivery to you, SIRVA collects
referral fees from its approved brokers, which offsets relocation costs for
Brighthouse Services, LLC. If you do not list with a SIRVA-approved real estate
broker, your relocation benefits may be reduced to cover the additional cost to
Brighthouse Services, LLC.
To assist with a successful sale, Brighthouse Services, LLC and SIRVA require
that you:
◦
Use an agent or broker who has been qualified by SIRVA. If you have a preferred
agent, please submit the name of that agent for qualification and consideration,
realizing that you cannot list the house with a relative or friend as this may
cause a conflict of interest.

◦
Agree to list the home for sale at a price that does not exceed 105% of the
average of the two most likely sales prices from the Broker Market Analyses
(BMAs) requested by SIRVA.

◦
Allow reasonable showings and open houses as suggested and maintain the home in
marketing condition.

◦
Present all offers to your SIRVA Relocation Consultant for review.

◦
Continuously market the home until it is sold.

b.
Home Sale Assistance

In addition to Home Marketing Assistance you are eligible for SIRVA’s Home Sale
Assistance program. Home Sale Assistance states that once you receive an
acceptable offer from a potential buyer, SIRVA will buy your house from you at
that offer price (which is deemed the house’s “Market Value”). Following this,
SIRVA will then sell the house to the prospective buyer, bearing the
responsibility of closing the sale. Once you are authorized for Home Sale
Assistance with SIRVA, your SIRVA Relocation Consultant will contact you to
review the program and procedures.



--------------------------------------------------------------------------------

Brighthouse Services, LLC Blue Relocation Policy         9 | Page

--------------------------------------------------------------------------------

brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


CONTACT YOUR SIRVA RELOCATION CONSULTANT TO DISCUSS ALL OFFERS. DO NOT ACCEPT
ANY OFFERS, ANY DEPOSIT MONIES, OR SIGN ANYTHING WITHOUT FIRST CONTACTING YOUR
SIRVA RELOCATION CONSULTANT. IF YOU ACCEPT ANY OFFER, DEPOSIT, OR SIGN ANY
AGREEMENT WITHOUT SIRVA APPROVAL, SIRVA AND BRIGHTHOUSE SERVICES, LLC RESERVE
THE RIGHT TO EXCLUDE YOUR HOME FROM THE HOME SALE ASSISTANCE PROGRAM.
To assist with a successful sale, Brighthouse Services, LLC and SIRVA require
that you:
◦
Enter into an Option to Purchase with SIRVA instead of listing your home under
your name. This agreement enables SIRVA to list the property in SIRVA’s name,
facilitate the move and defray many relocation costs. The option will last for
six months and is renewable at the end of that period of time with your consent.
During this option period SIRVA will expose the home to the marketplace. Most
typically, the home will be listed with a real estate agent by SIRVA who will,
through exposure to the public, determine what a buyer will pay at arm’s length
for the home. The Option to Purchase must be executed and returned to SIRVA
prior to proceeding with the program.

◦
Comply with all federal, state and local disclosure requirements associated with
the sale of your home. This includes the completion of all real estate
disclosure forms that may be required, as well as a SIRVA Seller’s Disclosure
Statement for execution. This document must be executed prior to proceeding with
the program.

◦
Properly clearing title before selling the home to SIRVA, in the event the title
report ordered by SIRVA indicates a cloud on title. SIRVA may be able to assist
you in clearing clouds on title. A cloud on title is defined as any outstanding
claim, lien, encumbrance, document or condition usually revealed by a title
search which impairs the title and the marketability of a property.

i.
Homes Eligible for Home Sale Assistance

Not all homes are eligible for Home Sale Assistance. To qualify for Home Sale
Assistance, the home must be:
◦
Located in the U.S.

◦
A completed primary, single-family residence, townhouse, two-family duplex, or
condominium unit (provided said unit meets FNMA/FHLMC approval), in each case
owned and occupied by the Employee (or in the case of a two-family duplex, where
the entire property is owned by the Employee and one unit of which occupied by
the Employee).

◦
Not rendered ineligible by the provisions listed below.






--------------------------------------------------------------------------------

Brighthouse Services, LLC Blue Relocation Policy         10 | Page

--------------------------------------------------------------------------------

brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


ii.
Homes Not Eligible for Home Sale Assistance

The following properties are ineligible for Home Sale Assistance, unless
Brighthouse Services, LLC and SIRVA agree in writing to permit the property into
the program on mutually agreed upon terms and conditions. Please speak to your
SIRVA Relocation Consultant immediately if your home falls into the category of
an excludable property.
◦
Any income producing properties or properties with inherent in coproducing
characteristics (including but not limited to properties with mineral rights,
properties with commercial businesses and rental properties but not including
two family duplexes owned by the Employee, one unit of which is occupied by the
Employee).

◦
Resort properties.

◦
Mobile homes/manufactured homes.

◦
Cooperative units (see Item vi Cooperative Apartment).

◦
Farms.

◦
Properties with acreage in excess of five acres.

◦
Properties with acreage that does not conform to the immediate area.

◦
Properties on which clear title cannot be delivered.

◦
Properties which do not qualify for conventional mortgage financing.

◦
Properties containing or located by hazardous, toxic or potentially hazardous or
toxic containers, materials, chemicals or gases (including but not limited to,
radon, underground storage tanks, mold, Urea Formaldehyde Foam Insulation
(UFFI), carcinogens, irritants, corrosives, environment hazardous and the like).

◦
Vacant land.

◦
Residences that are not Fannie Mae approved or income properties other than
two-family dwellings.

◦
Properties that have Exterior Insulation Finishing System (EIFS)/synthetic
stucco exterior finishing.

◦
Properties in which investigations disclose conditions which render the property
unmarketable and/or which the Employee does not resolve to the satisfaction of
SIRVA.

◦
Properties not zoned for 1-4 family residential.

◦
Properties not insurable under SIRVA’s property and general insurance liability
coverage for relocation homes.

◦
Partially completed dwelling.

◦
Converted properties (not originally residential).

◦
Properties where the Employee currently has or has previously had their home on
the market.




--------------------------------------------------------------------------------

Brighthouse Services, LLC Blue Relocation Policy         11 | Page

--------------------------------------------------------------------------------

brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


◦
Properties with building materials commonly known as “Chinese Drywall” or other
drywall material with similar characteristics.

◦
Properties with a most probable sales price of at least one million dollars as
determined by the average of the BMAs.

If your home is ineligible for Home Sale Assistance program and closing costs on
the sale are reimbursed, the direct reimbursement of closing costs is taxable,
and will be included in your taxable wages reported on your Form W-2. This
payment will be grossed-up for taxes as described in the Taxes section.
Once you have submitted all the documents required for reimbursement,
Brighthouse Services, LLC will reimburse the costs as soon as practicable, but
not later than the last day of the calendar year following the calendar year in
which the costs were incurred.
iii.
Inspections and Repairs    

In general, SIRVA does not order nor pay for inspections on your home up front.
However, SIRVA will typically not acquire a home without inspections.
Inspections may be ordered and paid for by a buyer to assist in determining if
he/she should purchase the home. SIRVA may use those inspections in its purchase
from you. If the buyer does not order inspections SIRVA reserves the right to
order its own set of inspections.
If there is a reason to believe inspections are necessary on your home in order
to determine if the home is eligible for Home Sale Assistance, SIRVA will order
and pay for inspections including but not limited to, a general home, pest, and
well and septic, if applicable.
If any additional inspections such as Exterior Insulation Finishing System
(EIFS), structural, hardboard siding, etc. are required as a result of the
general inspection or SIRVA’s due diligence, you may be responsible for those
inspection costs.
SIRVA follows the Worldwide Employee Relocation Council’s (ERC) Relocation
Property Assessment (“Assessment”) that identifies structural, safety and
inoperable items, regardless of local/state codes. You will also be responsible
for repairs required to ensure the home follows state and local codes even if
not identified on the Assessment form.
You will be solely responsible for rectifying or repairing any adverse items
that appear in any inspections obtained prior to closing with SIRVA. All final
re-inspection reports must be satisfactory to SIRVA. If any inspection discloses
a significant problem, SIRVA reserves the right to exclude the home from Home
Sale Assistance.    



--------------------------------------------------------------------------------

Brighthouse Services, LLC Blue Relocation Policy         12 | Page

--------------------------------------------------------------------------------

brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


iv.
Acquisition of the Home

REMEMBER: DO NOT SIGN ANY CONTRACT OR ACCEPT ANY DEPOSIT MONIES. CONTACT YOUR
SIRVA RELOCATION CONSULTANT TO DISCUSS ALL OFFERS.
Your SIRVA Relocation Consultant will review all offers to ensure they are bona
fide (considering any contingencies such as points, closing costs, repairs,
etc.). The SIRVA Relocation Consultant will also determine whether the buyer is
likely to qualify for any financing terms included in the contract. If it is
determined that the offer is bona fide and that all contingencies can be met,
the contract will be sent to and signed by SIRVA as the Seller.
Once SIRVA has exercised the Option to Purchase, a closing will be scheduled
with you approximately three days prior to closing with the buyer (referred to
as the “Prorate Date”). You will be responsible for all costs and risks
associated with the home, up to and including the date of closing with SIRVA.
These include but are not limited to: pro-rations for taxes, interest on the
mortgage, utilities, homeowner’s insurance, agreed upon repairs required from
any inspections, and any other costs associated with the ownership of the home.
After the date of the closing, SIRVA will be responsible for all of those items
regarding the home.
If, after all contingencies of the sale of your home to SIRVA have been met and
the property remains eligible for the relocation, the sale of the home to the
buyer falls through, the Contract of Sale between you and SIRVA will still be
honored.
At the closing between SIRVA and you, SIRVA will provide a Promissory Note for
the amount due to you under the Contract of Sale. You will receive the final net
proceeds (the equity) in the property within approximately 10 business days from
the date of the Promissory Note. Net proceeds are defined as the sales price of
the home minus liens, mortgages, appropriate pro-rations, and less any equity
advance already received by you. The Contract of Sale states that there will be
no real estate commissions or other standard closing costs that will be deducted
from the house proceeds.
Home sale closing costs differ by location, but typically consist of:
◦
Brokerage or agent commission up to a maximum of six percent of the sale price

◦
Normal and customary home sale closing costs, including:

•
Attorney/escrow fees

•
Customary federal, state, and local transfer taxes

•
Filing and notary fees

•
Legal fees

Note: Points and special financing costs are not reimbursed



--------------------------------------------------------------------------------

Brighthouse Services, LLC Blue Relocation Policy         13 | Page

--------------------------------------------------------------------------------

brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


If the mortgage company submits funds to you that were previously paid by SIRVA
(i.e., escrow payments or additional interest payments), you must immediately
return the funds to SIRVA or they will revert to a loan, requiring interest and
a payroll deduction.
You are responsible for disclosing all known conditions and defects of the
property. If you fail to disclose a condition that is known to you, you may be
responsible for all costs incurred by SIRVA as a result of the non-disclosure.
Of course, if you do not know that a condition exists, you will not be held
responsible for failing to disclose it.
IMPORTANT NOTE: At the closing with you, SIRVA does not actually record title to
your home in its name or pay off your mortgage. Instead, SIRVA takes full
responsibility for making your mortgage payments, and ultimately paying off the
mortgage when a sale between SIRVA and the buyer closes. Until a sale between
SIRVA and the buyer closes, the title and mortgage remain in your name and will
continue to appear on your credit report. SIRVA assumes all responsibility for
the care and maintenance of the home once you close with SIRVA under the
provisions of Home Sale Assistance (this is called “Equitable Title” or
“Equitable Ownership”.) SIRVA will assist you if any questions should arise in
regard to this process.
In the event you are unable to vacate the property at the time of closing with
SIRVA, the home may be leased back to you during the approximate three-day
period prior to closing with a buyer, at a minimum per diem of $50. A $500
security deposit will be withheld from the net proceeds and will be returned
after SIRVA inspects the home following the vacate date. Under the lease, you
would be responsible for utilities, general maintenance and insurance on
household goods through the date of vacating and/or transfer of possession to
SIRVA. The SIRVA Relocation Consultant will provide instructions for
transferring utilities, keys, etc.
v.
Equity Advance

If you find a home in the new location, you may request an equity advance for a
down payment on the purchase, as long as you have a signed purchase contract on
your current residence and it has been signed by SIRVA as the Seller. Once you
satisfy all the requirements for an equity advance, including any finance
contingency, SIRVA will provide you with the necessary paperwork for this
request. You may request up to 90% of your equity at this time and the remainder
will be available to you after the closing on your current residence.
Brighthouse Services, LLC reserves the right to decide, in its sole discretion,
whether to grant any request for an equity advance and to determine the amount
of any equity advance.



--------------------------------------------------------------------------------

Brighthouse Services, LLC Blue Relocation Policy         14 | Page

--------------------------------------------------------------------------------

brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


vi.
Cooperative Apartment

If you own a cooperative apartment which does not qualify for purchase by SIRVA,
you should follow the Home Marketing Assistance procedures and list your home
according to the marketing strategy (and program requirements). Your SIRVA
Relocation Consultant will advise you with regard to negotiating/accepting an
offer. However, when you receive an acceptable offer, you should conclude the
sale directly with the buyer. You will be reimbursed normal and reasonable
closing costs (as determined by Brighthouse Services, LLC in its sole
discretion) which are customarily paid by the seller, and which must be
substantiated by a HUD-1 form or other similar documentation. For a cooperative
apartment, up to 6% commission will be paid along with $1,000 in advertising
costs.
Once you have submitted all the documents required for reimbursement,
Brighthouse Services, LLC will reimburse the costs as soon as practicable, but
not later than the last day of the calendar year following the calendar year in
which the costs were incurred.
The direct reimbursement of closing costs is taxable, and will be included in
your taxable wages reported on your Form W-2. This payment will be grossed-up
for taxes as described in the Taxes section.
vii.
Loss-on-Sale

Brighthouse Services, LLC realizes that selling your home in order to relocate
could cause you to realize a financial loss. To further facilitate your
relocation, Brighthouse Services, LLC has agreed to reimburse you for 85% of
your loss on the sale of your home up to a maximum of $50,000.
For purposes of the Loss-on-Sale reimbursement, your loss will be the difference
between the documented amount you originally paid for the house and the amount
of which it was sold. In order to receive the Loss-on-Sale reimbursement, you
must submit HUD-1 settlement forms (or other similar documentation), for both
your original purchase of the house and for your sale of the house, to SIRVA
within 60 days after the date of the closing of the sale of your house. The
Loss-on-Sale amount will generally be paid to you in a lump sum on either the
first or second pay day following the date that all necessary documents are
submitted to SIRVA, and in no event will it be paid later than the March 1
following the calendar year in which the closing of the sale of your house
occurs.
The lump sum payment reimbursing your Loss-on-Sale is taxable, and will be
included in your taxable wages reported on your Form W-2. This payment will be
grossed-up for taxes as described in the Taxes section.
c.
Participation Bonus




--------------------------------------------------------------------------------

Brighthouse Services, LLC Blue Relocation Policy         15 | Page

--------------------------------------------------------------------------------

brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


Brighthouse Services, LLC’s goal is to assist you in selling your home as
quickly as possible at a reasonable price so your family can get settled in the
new community, and you can become more productive in your new role at
Brighthouse Services, LLC. Industry statistics indicate that homes that are
properly priced will sell more quickly. To encourage you to fully participate in
the home marketing process as outlined above, Brighthouse Services, LLC will
provide you with a bonus equal to 2% of the contract sale price of your property
up to a maximum of $5,000, if you sell it in the first 120 days of marketing. To
be eligible for this bonus, you must participate in all aspects of Home
Marketing Assistance. The bonus will be payable as soon as possible, but not
later than the March 1 following the calendar year in which the closing
occurred.
The Participation Bonus is taxable, and will be included in your taxable wages
reported on your Form W-2. This payment will be grossed-up for taxes as
described in the Taxes section.
i.
Coordination of Home Sale Assistance with Participation Bonus

Your home sale may be eligible for both the Participation Bonus and Home Sale
Assistance if within 120 days of placing the house on the market, you accept an
offer on the house from a third party and sell the house to SIRVA, so that they
can proceed to sell the house to third party.
VII.    DESTINATION SERVICES
a.
Home Finding Assistance

You are required to contact your SIRVA Relocation Consultant prior to beginning
the new home search with any real estate agent. Home Finding Assistance includes
selecting a qualified agent, understanding purchase guidelines, negotiations and
contracts and obtaining a new mortgage. Your SIRVA Relocation Consultant will
contact you to review the program, explain the benefits and offer assistance.
This assistance includes:
◦
Conducting a telephone interview with you to discuss your housing needs and
wants at the destination location. After this discussion, the SIRVA Relocation
Consultant will use the information acquired to recommend a real estate agent,
who is a relocation specialist in the destination area and who is knowledgeable
regarding homes within the price range you have requested.

◦
Explaining “agency” and clarifying who the real estate agent is representing and
why.

◦
Discussing real estate agent expectations so you fully understand what the real
estate agent is expected to do for you and in what time frame.




--------------------------------------------------------------------------------

Brighthouse Services, LLC Blue Relocation Policy         16 | Page

--------------------------------------------------------------------------------

brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


◦
Reviewing purchase guidelines to help you make a good decision on the home you
decide to purchase, including: disclosure hazards such as synthetic stucco, lead
paint and other toxic hazards.

◦
Explaining comparable market analysis and encouraging you to have the real
estate agent assist you in putting one together on the home you are purchasing.
This will help you determine the best price for the property and eliminate
purchasing an over-priced home.

◦
Assisting with negotiations, which can be very helpful to have the opinion of an
uninvolved specialist when you are negotiating the purchase price of a new home.

◦
Reviewing the purchase agreement, or contract. The SIRVA Relocation Consultant
will be available to look over the purchase agreement to help determine if it is
written in your best interest.

◦
Encouraging you to be prequalified with a lender. In many markets, sellers are
requiring buyers to be prequalified at the time the offer to purchase is made.
The Company has made lender arrangements through SIRVA Mortgage.

b.
House-Hunting Trip

The house-hunting trip includes a one-time trip for you and one family member
for up to three days/two nights if the distance of the move is 200 miles or
less, or seven days/six nights if the distance of the move is more than 200
miles. Reasonable transportation and lodging will be reimbursed, and a per diem
meal stipend will be provided ($40 a day for ages 13 and older, and $20 for ages
12 and younger).
Once you have submitted all the documents required for reimbursement,
Brighthouse Services, LLC will reimburse these costs as soon as practicable, but
not later than the last day of the calendar year following the calendar year in
which the expenses were incurred.
The reimbursements for the house-hunting trip are taxable, and will be included
in your taxable wages reported on your Form W-2. The house-hunting
reimbursements will be grossed-up for taxes, as described in the Taxes section.
c.
Temporary Housing Assistance

Brighthouse Services, LLC will provide assistance for temporary housing expenses
such as travel and lodging.
In order to qualify for the assistance, the following conditions must be met:
◦
You must not have established a permanent residence in the new area.

◦
Your position and work have transferred permanently to the new office.

◦
A new lease has not been executed or a new home closing has not occurred and you
still have a residence in the former location.




--------------------------------------------------------------------------------

Brighthouse Services, LLC Blue Relocation Policy         17 | Page

--------------------------------------------------------------------------------

brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


◦
You are not submitting travel/hotel/meal expenses through Brighthouse Services,
LLC’s Business Expense Reimbursement system.

You will receive temporary housing assistance for up to 60 days if you are
purchasing a home, or 30 days if you will be renting a home. If you need a
rental car during your time in temporary housing, Brighthouse Services, LLC will
reimburse you for the rental car for the duration of time you are in temporary
housing. You must submit eligible expenses online or complete a SIRVA Relocation
Expense Report form and provide copies of all expenses and their receipts.
Once you have submitted all the documents required for reimbursement,
Brighthouse Services, LLC will reimburse the expenses as soon as practicable,
but not later than the last day of the calendar year following the calendar year
in which the expenses were incurred.
Temporary Housing Assistance reimbursement is taxable, and will be included in
your taxable wages reported on your Form W-2. The Temporary Housing Assistance
reimbursement will be grossed-up for taxes, as described in the Taxes section.
d.
Miscellaneous Allowance

Brighthouse Services, LLC will provide you with a $10,000 Miscellaneous
Allowance to help offset expenses associated with your relocation. You are not
required to furnish any accounting or documentation as to how you utilized this
allowance. This payment will generally be made available to you approximately
six weeks prior to the effective date of the transfer of your location in the
payroll system, but in no event later than the March 1 following the calendar
year in which you signed your Repayment Agreement.
The Miscellaneous Allowance is taxable, and will be included in your taxable
wages reported on your Form W-2. The Miscellaneous Allowance will be grossed-up
for taxes as described in the Taxes section.
e.
Home Purchase Assistance

To help you find a home in the new location that is suitable for your family’s
needs, Brighthouse Services, LLC provides you with assistance from SIRVA. SIRVA
will, through its affiliate, SIRVA Mortgage, provide various mortgage-related
services for you if you currently own a home and will be purchasing a home in
the destination location. The assistance will include:
◦
Counseling on various types of loan programs available and the impact of those
programs based upon your specific financial situation and relocation mortgage
benefits.




--------------------------------------------------------------------------------

Brighthouse Services, LLC Blue Relocation Policy         18 | Page

--------------------------------------------------------------------------------

brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


◦
Pre-approval assessment for mortgage financing, including credit review, so you
are more aware of the value of a home you can acquire in the destination
location. You are encouraged to be pre- approved before embarking on a home
finding trip. This benefit is without cost or obligation.

SIRVA Mortgage is a mortgage banker that is licensed to originate loans in all
fifty states plus Washington DC, specializing in relocation lending. SIRVA
Mortgage offers a wide variety of mortgage products through the nation’s leading
lenders. SIRVA will shop rates and programs through its multi-lender approach to
find the most competitive rate for your mortgage loan.
SIRVA Mortgage offers a no closing cost loan. In order to be eligible for the no
closing cost loan program:
◦
You must sell your home through SIRVA’s Home Sale Assistance program.

◦
The residence purchased must be your permanent residence.

◦
The home purchased cannot be a mobile home or boat.

You must be responsible for recurring costs such as prepaid interest, real
estate taxes, and private mortgage insurance (PMI).
If you participate in the no closing cost loan program through SIRVA Mortgage,
tax assistance (gross-up) on the new home purchase closing costs will not be
applicable.
If your home is ineligible for Home Sale Assistance program, the closing costs
on the new home will be reimbursed. The reimbursement will be considered
compensation and the Company will gross-up for the reimbursement for taxes as
described in the Taxes section.
If you elect not to participate in the no closing cost loan program and use a
lender other than SIRVA Mortgage, the closing costs on the new home will be
reimbursed. The reimbursement will be reported as additional compensation,
although Brighthouse Services, LLC will not provide tax assistance in the form
of a tax gross-up.
A general home inspection will be recommended by your SIRVA Relocation
Consultant to help you assess the prospective home’s overall condition.
Brighthouse Services, LLC will reimburse the cost of this inspection in addition
to providing the no closing cost loan.
The general home inspection will be reported as additional compensation and
Brighthouse Services, LLC will gross-up for the reimbursement for taxes as
described in the Taxes section.
Once you have submitted all the documents required for the reimbursements under
this subsection (e), Brighthouse Services, LLC will reimburse the expenses as
soon as



--------------------------------------------------------------------------------

Brighthouse Services, LLC Blue Relocation Policy         19 | Page

--------------------------------------------------------------------------------

brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


practicable, but not later than the last day of the calendar year following the
calendar year in which the expenses were incurred.
NOTE: Building a new home versus buying an existing property can be a
frustrating and expensive proposition. It’s a personal decision, but you are
encouraged to purchase an existing home to avoid the added costs (which are your
responsibility) and risks involved in purchasing new construction. Some of the
added costs you may incur include:
◦
Additional temporary housing expenses due to construction delays.

◦
Reimbursement of purchase closing costs related to the builder or construction
loan.

◦
Household goods storage costs.

In the event that you are relocated again, it is important to keep in mind when
purchasing a home that SIRVA will not accept certain properties into Home Sale
Assistance. See the Home Sale Assistance section for a checklist of ineligible
properties. However, if you choose to build a new home, Brighthouse Services,
LLC will reimburse certain closing costs that it determines, in its discretion,
to be reasonable.
f.
Rental Assistance

If you choose to rent a home in the new location, your Relocation Consultant
will assist you in finding a home to rent in the destination location. You will
be contacted to review the program and benefits, and discuss your rental housing
and community needs. You will then be referred to a rental expert at the
destination location. If you are obligated to pay a finder or broker’s fee,
Brighthouse Services, LLC will reimburse the fee that is normal and customary
for that location, not to exceed 15% of the first year’s rent.
Once you have submitted all the documents required for reimbursement,
Brighthouse Services, LLC will reimburse the fee as soon as practicable, but not
later than the last day of the calendar year following the calendar year in
which the fee was incurred.
The reimbursement for the finder or broker’s fee is taxable, and will be
included in your taxable wages reported on your Form W-2. The finder or broker’s
fee reimbursement will be grossed-up for taxes as described in the Taxes
section.
The Relocation Consultant will counsel you on areas of consideration during the
rental process such as:
◦
Rental applications

◦
Rental deposits

◦
Security considerations

◦
Lease considerations

◦
Renters insurance




--------------------------------------------------------------------------------

Brighthouse Services, LLC Blue Relocation Policy         20 | Page

--------------------------------------------------------------------------------

brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


If you do sign a lease in the new location, please make sure it includes the
following Lease Cancellation Clause, which will allow you to cancel the lease
without penalty providing proper notice is given in the event of a Brighthouse
Services, LLC-initiated relocation:
“If tenant is transferred out of the city or country in which the leased
premises is located, then tenant may terminate this lease by giving sixty (60)
days written notice, with a copy of the company transfer notice attached,
provided tenant is not otherwise in default.”
i.
Rental Home Finding Trip

Brighthouse Services, LLC will provide you with a one-time trip for you and one
family member for up to three days/two nights if the distance of the move is 200
miles or less, or seven days/six nights if the distance of the move is more than
200 miles. Reasonable transportation and lodging will be reimbursed, and a per
diem meal stipend will be provided ($40 a day for ages 13 and older, and $20 for
ages 12 and younger).
Once you have submitted all the documents required for reimbursement,
Brighthouse Services, LLC will reimburse these costs as soon as practicable, but
not later than the last day of the calendar year following the calendar year in
which the expenses were incurred.
The reimbursement for the home-finding trip is taxable, and will be included in
your taxable wages reported on your Form W-2. The home-finding reimbursement
will be grossed-up for taxes as described in the Taxes section.
**If it is not known whether you want to purchase or rent a home in your
destination location, only one trip is allowed (either house-hunting or rental
home finding).
ii.
Lease Cancellation Payment

If you incur penalties for canceling or breaking your lease, Brighthouse
Services, LLC will reimburse up to two months’ rent to assist with this payment.
This penalty does not include the loss of deposit due to damage, repairs, pet
damage or neglect.
To receive payment, submit expenses online or through a Relocation Expense
Report form along with a copy of your lease and a letter from the landlord or
property manager outlining the charges no later than 60 days after the date on
which your lease is terminated.
Once you have submitted all the documents required for reimbursement,
Brighthouse Services, LLC will reimburse the penalties as soon as practicable,
but



--------------------------------------------------------------------------------

Brighthouse Services, LLC Blue Relocation Policy         21 | Page

--------------------------------------------------------------------------------

brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


not later than the last day of the calendar year following the calendar year in
which the penalties were incurred.
The payment reimbursing your lease cancelation fee is taxable, and will be
included in your taxable wages reported on your Form W-2. The lease cancellation
fee reimbursement will be grossed-up for taxes as described in the Taxes
section.
Depending on the location, SIRVA will advise you as to whether Brighthouse
Services, LLC will be directly billed for these cancellation fees, or whether
you must pay the fees yourself and submit for reimbursement (including receipts)
online or by a Relocation Expense Report form.
g.
Transportation and/or Storage of Your Household Goods

Your SIRVA Relocation Consultant will help you with the arrangements for moving
your household goods to the new location. The SIRVA Relocation Consultant will
explain the process and put you in touch with a professional mover. It is
important that you or an adult family member arrange to be present to supervise
the move and that you provide a telephone number where the moving company can
reach you prior to your move date. Brighthouse Services, LLC will be billed
directly from the carrier for the cost of shipping your household goods.
Brighthouse Services, LLC does not reimburse tips to the movers.
i.
Authorized Charges

Brighthouse Services, LLC will pay the following charges in connection with your
move by an approved professional moving service:
◦
Provide all required packing materials.

◦
Crate and uncrate necessary household items as recommended by the movers.

◦
Perform normal appliance servicing at origin and destination locations.

◦
Perform all packing, loading, transporting, and unloading.

◦
Provide partial unpacking services.

◦
Remove debris upon completion of the move (includes one pickup by the carrier of
all cartons unpacked by you within 30 days of delivery); make sure during any
unpacking that you inspect every carton and all packaging material so that no
item is accidentally discarded.

Partial unpacking services include:
◦
Unload the moving van and place furniture and boxes in specific rooms in the
home per the transferee’s instructions.

◦
Unpack mattresses and assemble beds.

◦
Unpack dresser mirrors and similar items and reassemble.




--------------------------------------------------------------------------------

Brighthouse Services, LLC Blue Relocation Policy         22 | Page

--------------------------------------------------------------------------------

brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


◦
Reassemble any item disassembled by the mover to facilitate transportation.
Exceptions include any item needing professional expertise to reassemble, such
as a slate pool table, major appliances, etc.

Items of value such as deeds, coin collections, jewelry and precious stones
should not be shipped with the carrier. Should you choose to ship these items,
you must make special arrangements, at your own expense, to do so. If you do
send such items with the SIRVA- selected mover and do not disclose them, then
neither the mover nor the insurer will be responsible for any loss or damage to
such items.
The moving service will prepare a complete inventory list of the household goods
describing the condition of each item (nicks, scratches, dents, etc.). You
should review the inventory list carefully to make sure you agree with the
driver's description before signing the inventory list. The inventory list is an
important document in the settlement of claims for loss and damage.
If you must vacate your residence at the departure location before you have
procured permanent housing at the destination location, the Brighthouse
Services, LLC will pay for storage costs of household goods for up to 60 days if
you are a homeowner in the departure location or up to 30 days if you are a
renter in the departure location. Storage costs are figured on a daily basis.
Although storage will be provided, the Brighthouse Services, LLC recommends that
you attempt to coordinate the shipment to be transported directly from your home
at the departure location to your home at the destination location to avoid
excessive handling of your household goods. The Brighthouse Services, LLC will
not cover the cost of accessing items that have been placed in storage. Your
mover will designate an agent to arrange storage of your goods. Be sure to
obtain the name, address, and telephone number of the warehouse where your goods
will be stored. The storage costs are taxable and will be included in your
taxable wages reported on your Form W-2. The value of these expenses will be
grossed-up for taxes via a gross up payment as described in the Taxes section
below.
ii.
Brighthouse Services, LLC will not pay for the following:

◦
Exclusive use of the moving service van or truck, expedited service or extra
drop off/pick up stops.

◦
Housecleaning, maid, or debris removal service at either the old or new home.

◦
Removal or installation of wall-to-wall carpeting, draperies and/or rods,
electrical fixtures, water softeners, or similar items.

◦
Packing or transportation of boats, trailers, airplanes, household pets, plants,
building materials, wood, or any perishable item.

◦
Transportation of flammable items such as paints, household cleaners, etc.




--------------------------------------------------------------------------------

Brighthouse Services, LLC Blue Relocation Policy         23 | Page

--------------------------------------------------------------------------------

brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


◦
Swing sets, portable swimming pools, waterbeds, hot tubs, utility sheds,
fencing, or items of similar nature.

◦
Firearms and/or ammunition.

◦
Valuable items, such as jewelry, precious stones, art, or collectibles (coins,
sports memorabilia, etc.).

iii.
Replacement Value Protection of Household Goods

Replacement value protection will be provided through the selected moving
company based on a dollar value per pound, multiplied by the total weight of the
shipment (excluding automobiles). Discuss valuation coverage based on the
pre-move survey with your Relocation Consultant or the moving company
representative. If coverage is not adequate, additional coverage may be
procured. Any items lost or damaged while in the carrier’s custody, will be
either repaired or replaced with a similar kind or the carrier will pay the
replacement value of such items. High value items must be listed on a separate
inventory form and are not covered by Brighthouse Services, LLC. Brighthouse
Services, LLC cannot replace (nor will shippers agree to handle) high value
items like securities, cash, art, heirlooms or precious jewelry. We recommend
that you pack and transport these items yourself, or that you hire (at your own
expense) a specialized carrier to do so.
The costs associated with your household goods shipment will be included in your
taxable wages reported on your Form W-2. The value of these expenses will be
grossed-up for taxes via a gross up payment as described in the Taxes section
below.
h.
Automobile Shipping

Your automobiles will be handled by the same carrier who handles your household
goods or in some cases, a dedicated automobile carrier. Brighthouse Services,
LLC will pay the cost of shipping for up to two cars if the distance of your
move is 500 miles or more. Brighthouse Services, LLC is paying for the standard
shipping of both vehicles. It will not pay extra costs associated with shipping
an antique or collectible car. In order to ensure that the van lines can
transport the automobile(s), arrangements should be made at least six weeks
before packing day. The costs incurred to ship your automobile(s) are taxable,
and will be included in your taxable wages reported on your Form W-2. The value
of these expenses will be grossed-up income taxes via a gross up payment as
described in the Taxes section below.
i.
Moving Day and Final Trip

Brighthouse Services, LLC will reimburse eligible en route expenses from the
departure location to the destination location incurred by you and your family



--------------------------------------------------------------------------------

Brighthouse Services, LLC Blue Relocation Policy         24 | Page

--------------------------------------------------------------------------------

brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


members. You must book all travel through the Company’s designated travel
booking tool and in accordance with the Company’s travel policy. Expenses
include:
◦
Airfare

•
Transportation to and from the terminal

•
Airline luggage charges (one bag per person)

◦
Lodging

•
One night in the departure location

•
Nights in route

•
One night in the destination location

◦
Meals

•
$40 per diem per family member age 13 and older

•
$20 per diem per family member age 12 and younger

•
Receipts will not be required

◦
Mileage

•
Reimbursed at the current IRS business rate for up to two automobiles

•
Brighthouse Services, LLC covers up to a total of two automobiles, whether by
shipping, mileage reimbursement or a combination of both.

◦
Parking and tolls

To limit lodging and meal expenses when driving to the destination location,
Brighthouse Services, LLC will expect you to travel a minimum of 500 miles per
day as established by Google Maps or an equivalent source. Your trip must be
made by the most direct route—no vacation, extended trips, personal side trips,
or leisure travel will be covered.
Once you have submitted all the documents required for reimbursement,
Brighthouse Services, LLC will reimburse the expenses as soon as practicable,
but not later than the last day of the calendar year following the calendar year
in which the expenses were incurred.
Lodging, airfare, meals, parking, tolls and mileage expenses are taxable, and
will be included in your taxable wages reported on your Form W-2. The value of
these expenses will be grossed-up for taxes via a gross up payment as described
in the Taxes section below.
j.
Career Assistance Services

Brighthouse Services, LLC offers your spouse or domestic partner career guidance
to help with a job search in the new area through the Impact Group. A Career
Counselor will develop or give input on resume or curriculum vitae, cover
letters, letters of introduction, etc. The Career Counselor will provide the job
seeker with information regarding local industry, salary range, licensing and/or
certification, and contact



--------------------------------------------------------------------------------

Brighthouse Services, LLC Blue Relocation Policy         25 | Page

--------------------------------------------------------------------------------

brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


information for pertinent associations. They will provide a listing of resources
to assist in the job search. The Career Counselor can administer career
assistance tools such as Strong Interest Inventory, Self-Directed Search, Myers
Briggs Inventory, and other assessments to help in the job search.
Career Assistance services are taxable, and will be included in your taxable
wages reported on your Form W-2. The value of the career assistance services
will be grossed-up for taxes via a gross up payment as described in the Taxes
section.
k.
Community Assistance Services

Brighthouse Services, LLC provides assistance to you and your household members
with gathering information regarding the new communities. The research is
conducted at the time of the need and customized to your specific needs. A
Community Counselor will provide detailed information to enable you and your
household members to make educated decisions about daycare, schools, activities,
or whatever they need to resume their lifestyles in the new community.
Research topics can include, but are not limited to: public and private schools,
day care, preschool, child care, recreational interests, pet boarding and
veterinary services, elder care needs, medical resources, shopping, places of
worship, volunteer opportunities, and cultural and professional sports venues.
The information requested is treated as confidential and the research
information is provided only to you and your household members.
Community assistance services are taxable, and will be included in your taxable
wages reported on your Form W-2. The value of the community assistance services
will be grossed-up for taxes via a gross up payment as described in the Taxes
section below.
VIII.    TAXES
The tax effects of relocation transactions can only be determined on an
individual basis. It is important that you talk to a tax professional to find
out how certain kinds of assistance may affect your own tax situation. Keep in
mind that Brighthouse Services, LLC will not reimburse tax preparation or tax
counseling expenses.
The current tax law and Internal Revenue Service (IRS) regulations require that
Brighthouse Services, LLC report as wages all relocation expense reimbursements
made to you, or paid on your behalf that are not excludable expenses.
Brighthouse Services, LLC will include all taxable reimbursed relocation
expenses as wages on your W-2 form in the year in which they are paid. You will
also receive a statement called the Relocation Tax Report from SIRVA detailing
the relocation expenses related to your move including all lump-sum payments
paid to you and money paid to tax authorities on your



--------------------------------------------------------------------------------

Brighthouse Services, LLC Blue Relocation Policy         26 | Page

--------------------------------------------------------------------------------

brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


behalf to help offset the tax liability from this additional income. This money
paid to tax authorities to help offset the tax liability is called a tax
gross-up.
A tax gross-up is a payment made on your behalf by Brighthouse Services, LLC
with respect to your Social Security and Medicare taxes, and the federal, state
and local income taxes that would be due on the relocation expenses reported as
wages to you. The taxes paid by the Company are also additional wages to you.
The company will pay the tax on the additional wages resulting from the payment
of taxes. This tax on the tax paid by the company is known as a gross-up. All
gross-up payments are included in the wages and taxes reported on your W-2 form.
The tax gross-up calculation will be based on the following factors:
◦
Your tax filing status.

◦
Your tax rates based on your compensation from Brighthouse Services, LLC.
Compensation from Brighthouse Services, LLC is defined to only include your
annualized base salary and relocation expenses. Any bonus and stock options,
etc. are excluded. Brighthouse Services, LLC will not include any spousal
income, even if you are filing jointly.

◦
The higher of the standard deduction or estimated itemized deduction of the
respective taxing authorities.

◦
Your destination state.

Nothing in this Policy should be construed as providing, directly or indirectly,
income tax advice. For more information about moving expenses, we suggest that
you retain the services of a professional tax advisor/preparer.
An expense reimbursement or allowance will not be subject to a gross-up payment
unless this Policy specifically states otherwise.
For your convenience, the following table summarizes how Brighthouse Services,
LLC withholds taxes and the relocation allowance under this Policy.
Relocation Expense
Taxable
Gross-Up Calculation
Payment Deadline
Rental/House Hunting Trip
Yes
At individual’s tax rate
Deadline for reimbursement2
Miscellaneous Allowance Lump Sum
Yes
At individual’s tax rate
Deadline for allowances1
Temporary Housing Assistance
Yes
At individual’s tax rate
Deadline for reimbursement2
Final Move meals, mileage, airfare, lodging, tolls, parking
Yes
At individual’s tax rate
Deadline for reimbursement2
Transportation of Household Goods
Yes
At individual’s tax rate
Employer will generally be billed directly by moving company. If employee pays
moving company’s bill, deadline for reimbursement2




--------------------------------------------------------------------------------

Brighthouse Services, LLC Blue Relocation Policy         27 | Page

--------------------------------------------------------------------------------

brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


Relocation Expense
Taxable
Gross-Up Calculation
Payment Deadline
Storage of Household Goods
Yes
At individual’s tax rate
Employer will generally be billed directly by moving company. If employee pays
storage company’s bill, deadline for reimbursement2
New Home Closing Costs (No Closing Cost Loan program)
No
No closing cost, as such, nothing to include in employee’s income
N/A
New Home Closing Costs (reimbursement if home not eligible for Home Purchase
Assistance)
Yes
At individual’s tax rate
Deadline for reimbursement2
New Home Closing Costs (when employee chooses a lender other than SIRVA
Mortgage)
Yes
No
Deadline for reimbursement2
Finder or Broker’s Fee for New Rental Home
Yes
At individual’s tax rate
Deadline for reimburseent2
Home Sale through
SIRVA
No
No – not included in employee income
N/A
Home Sale – Direct Reimbursement for Excluded Primary Homes and Coops
Yes
At individual’s tax rate
Deadline for reimbursement2
Loss-on-Sale
Yes
At individual’s tax rate
Generally, on the 1st or 2nd pay day following the date that all necessary
documents are submitted to
SIRVA, but not later than the March
1 following the calendar year in which the closing of the sale of your house
occurs
Lease Cancellation
Yes
At individual’s tax rate
Deadline for reimbursement2
Career/Community Assistance
Yes
At individual’s tax rate
N/A – employer will pay provider directly
Participation Bonus
Yes
At individual’s tax rate
Generally, as soon as possible, but not later than March 1 following the
calendar year in which the closing of the sale of your house occurs
Automobile Shipping
Yes
At individual’s tax rate
Employer will generally be billed directly by moving company. If employee pays
moving company’s bill, deadline for reimbursement2
Home Inspection Costs
Yes
At individual’s tax rate
Deadline for reimbursement2

1 These items are considered allowances. Allowance will be paid no later than
the March 1 following the calendar year in which you signed your Repayment
Agreement.
2 These items are considered expense reimbursements. Assuming all documents
required by the Company have been submitted by the due date established by the
Company for such



--------------------------------------------------------------------------------

Brighthouse Services, LLC Blue Relocation Policy         28 | Page

--------------------------------------------------------------------------------

brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


claims for reimbursement, expense reimbursements will be paid not later than the
last day of the calendar year following the calendar in which the expense was
incurred.
IX.    CONDITIONS FOR RECEIVING BENEFITS
To receive payment of allowances and reimbursements or to receive services under
this Policy, on the day such allowances or reimbursements are paid or services
provided, you (i) must be actively employed by the Company, (ii) are not under
investigation by Human Resources or by any governmental authority for any
criminal activity or otherwise, or (iii) must be in good standing with the
Company. Further, if your employment terminates for any reason before you incur
reimbursable expenses, before an event resulting in the payment of an allowance,
or before you use any services under this Policy, you will not be entitled to
the reimbursement, allowance, services, or other benefits under this Policy.
X.    CLAIMS AND APPEAL PROCEDURES
If you wish to challenge an adverse benefit determination, payment amount or
plan interpretation relating to benefits under this Policy, you must file a
claim. In order to be considered a “claim” under this Policy, your challenge
must be made in writing via email and sent to your SIRVA Relocation Consultant
in a timely manner as determined by Brighthouse Services, LLC or its delegate,
in its sole discretion. You should note that a question or inquiry you may make
to your manager or a member of human resources concerning or questioning your
benefits will not be treated as a "claim" under these rules unless these
procedures are followed. Further, any advice or interpretation regarding the
Policy that you may receive from a manager or a human resources representative
is not authoritative or binding.
Claims will be responded to within 30 days.
If your claim has been denied, you will receive a written explanation for the
reason for the denial. If you receive a denial you will have 60 days from the
date on the letter to appeal if you disagree with the determination. After that
period, no further administrative appeals can be made. Appeals must be made in
writing and sent to:
Administrator – Brighthouse Relocation Policy
Attention: Appeals
11225 North Community House Road
Charlotte, NC 28277
If you appeal, you may submit written comments, documents, records and other
information relating to the claim as part of the review. The review by the
administrator or his or her designee will consider all comments, documents,
records and other information submitted by you at the time of the appeal. The
initial adverse decision will



--------------------------------------------------------------------------------

Brighthouse Services, LLC Blue Relocation Policy         29 | Page

--------------------------------------------------------------------------------

brighthouserelocation_image1.gif [brighthouserelocation_image1.gif]


not receive any deference in the appeal decision making process. The
administrator will review the appeal and decide within 60 days.
If the administrator needs additional information to reach a determination, the
Policy administrator will notify you, in writing, before the end of the 60-day
review period, that the deadline for responding to the appeal has been extended
for another 60 days.
All appeal decisions are final and are not open to further administrative
appeal. The administrator or his or her designee has full discretion in making
all required determinations. If you wish to pursue your claim further, a civil
suit challenging a denial of benefits under this Policy must be filed not later
than six months after the date of the denial of the final appeal.
XI.    EXCLUSION OF PAYMENTS FOR PURPOSES OF BENEFITS OR STATUTORY SEVERANCE
Payments or benefits made under this Policy are not part of your salary for the
purpose of benefit determinations and are not considered benefit eligible
compensation or salary for the purpose of calculating benefits under any
retirement plan, both pension or 401(k) plan, if applicable, insurance, or other
benefit program of Brighthouse Services, LLC. Additionally, to the extent
allowable under local law, payments or benefits made under this Policy shall not
be used for the purposes of calculating your severance, whether statutory or
otherwise.







--------------------------------------------------------------------------------

Brighthouse Services, LLC Blue Relocation Policy         30 | Page